UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01533 SELECTEDINTERNATIONAL FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2013 Date of reporting period: June 30, 2013 ITEM 1. REPORT TO STOCKHOLDERS SELECTED FUNDS Table of Contents Shareholder Letter 2 Management's Discussion of Fund Performance: Selected American Shares 3 Selected International Fund 5 Fund Overview: Selected American Shares 7 Selected International Fund 8 Selected Daily Government Fund 9 Expense Example 10 Schedule of Investments: Selected American Shares 12 Selected International Fund 16 Selected Daily Government Fund 19 Statements of Assets and Liabilities 21 Statements of Operations 23 Statements of Changes in Net Assets 24 Notes to Financial Statements 26 Financial Highlights 33 Director Approval of Advisory Agreements 37 Privacy Notice and Householding 40 Directors and Officers 41 This Semi-Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Selected Funds prospectus, which contains more information about investment strategies, risks, fees, and expenses. Please read the prospectus carefully before investing or sending money. Shares of the Selected Funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. Portfolio Proxy Voting Policies and Procedures The Funds have adopted Portfolio Proxy Voting Policies and Procedures under which the Funds vote proxies relating to securities held by the Funds.A description of the Funds’ Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-243-1575, (ii) on the Funds’ website at www.selectedfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Funds are required to file Form N-PX, with their complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year.The Funds’ Form N-PX filing is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-243-1575, (ii) on the Funds’ website at www.selectedfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q and Form N-MFP The Funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.In addition, Selected Daily Government Fund files its complete schedule of portfolio holdings with the SEC for each month end on Form N-MFP.The Funds’ Form N-Q and Selected Daily Government Fund’s Form N-MFP are available without charge, upon request, by calling 1-800-243-1575, on the Funds’ website at www.selectedfunds.com, and on the SEC’s website at www.sec.gov.The Funds’ Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. SELECTED FUNDS Shareholder Letter Dear Fellow Shareholder, As stewards of our customers’ savings, the management team and Directors/Trustees of the Selected Funds recognize the importance of candid, thorough, and regular communication with our shareholders. In our Annual and Semi-Annual Reports, we include all of the required quantitative information, such as financial statements, detailed footnotes, performance reports, fund holdings, and performance attribution. In addition, we produce a Manager Commentary for certain funds, which is published semi-annually. In this commentary, we give a more qualitative perspective on fund performance, discuss our thoughts on individual holdings, and share our investment outlook. You may obtain a copy of the current Manager Commentary either on the Funds’ website at www.selectedfunds.com or by calling 1-800-243-1575. We thank you for your continued trust. We will do our best to earn it in the years ahead. Sincerely, James J. McMonagle Christopher C. Davis Kenneth C. Feinberg Chairman President & Portfolio Manager Portfolio Manager August 2, 2013 2 SELECTED FUNDS Management’s Discussion of Fund Performance SELECTED AMERICAN SHARES, INC. Performance Overview Selected American Shares’ Class S shares delivered a total return on net asset value of 14.17% (Class D shares returned 14.37%) for the six-month period ended June 30, 2013. Over the same time period, the Standard & Poor’s 500® Index (“Index”) returned 13.82%. The sectors1 within the Index that turned in the strongest performance over the six-month period were Health Care, Consumer Discretionary, and Financials. The sectors within the Index that turned in the weakest (but still positive) performance over the six-month period were Materials, Information Technology, and Energy. The Fund’s Absolute Performance Financial companies were the most important contributor2 to the Fund’s absolute performance over the six-month period. American Express3, Wells Fargo, Berkshire Hathaway, and Progressive were among the most important contributors to performance. Hang Lung was among the most important detractors from performance. Consumer Discretionary companies were the second most important contributor to the Fund’s absolute performance. Bed Bath & Beyond, Netflix, and Walt Disney were among the most important contributors to performance. Information Technology companies were the third most important contributor to the Fund’s absolute performance. Google was among the most important contributors to performance. Oracle was among the most important detractors from performance. Consumer Staple companies were also an important contributor to the Fund’s absolute performance. CVS Caremark and Costco Wholesale were among the most important contributors to performance. Diageo was among the most important detractors from performance. Industrial companies were the most important detractor from the Fund’s absolute performance. Iron Mountain, Kuehne & Nagel, and China Merchants Holdings were among the most important detractors from performance. Other important detractors from the Fund’s absolute performance included Rio Tinto, BHP Billiton, Canadian Natural Resources, and Potash. The Fund no longer owns Rio Tinto or BHP Billiton. The Fund had approximately 14% of its net assets invested in foreign companies at June 30, 2013. As a whole, those companies under-performed the domestic companies held by the Fund. The Fund’s Relative Performance Information Technology companies were the most important contributor to the Fund’s performance relative to the Index over the six-month period. The Fund’s Information Technology companies out-performed the corresponding sector within the Index and also benefited by having a lower average weighting in this weaker performing sector. Financial companies were the second most important contributor to the Fund’s relative performance. The Fund’s Financial companies slightly under-performed the corresponding sector within the Index, but benefited from having a higher average weighting in this stronger performing sector. Industrial companies were the most important detractor from the Fund’s relative performance. The Fund’s Industrial companies under-performed the corresponding sector within the Index. Health Care companies were the second most important detractor from the Fund’s relative performance. The Fund’s Health Care companies under-performed the corresponding sector within the Index and relative performance was also hindered by having a lower average weighting in this stronger performing sector. Selected American Shares’ investment objective is to achieve both capital growth and income. In the current market environment, we expect that income will be low. There can be no assurance that the Fund will achieve its objective. Selected American Shares’ principal risks are: stock market risk, manager risk, common stock risk, large-capitalization companies risk, mid- and small-capitalization companies risk, financial services risk, foreign country risk, emerging market risk, foreign currency risk, depositary receipts risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 3 SELECTED FUNDS Management’s Discussion of Fund Performance SELECTED AMERICAN SHARES, INC. – (CONTINUED) Comparison of a $10,000 investment in Selected American Shares Class S versus the Standard & Poor’s 500® Index over 10 years for an investment made on June 30, 2003 Average Annual Total Return for periods ended June 30, 2013 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Class D’s Inception (May 3, 2004) Gross Expense Ratio Net Expense Ratio Class S 20.70% 4.48% 6.77% N/A 0.95% 0.95% Class D 21.14% 4.83% N/A 5.58% 0.61% 0.61% Standard & Poor’s 500® Index 20.60% 7.01% 7.30% 6.23% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Selected American Shares contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Selected Funds Investor Services at 1-800-243-1575. 4 SELECTED FUNDS Management’s Discussion of Fund Performance SELECTED INTERNATIONAL FUND, INC. Performance Overview Selected International Fund’s Class S shares delivered a total return on net asset value of 0.87% (Class D shares returned 1.29%) for the six-month period ended June 30, 2013. Over the same time period, the Morgan Stanley Capital International All Country World Index ex USA (“Index”) declined 0.04%. The sectors1 within the Index that turned in the strongest performance over the six-month period were Health Care, Consumer Discretionary, and Telecommunication Services. The sectorsthat turned in the weakest performance over the six-month period were Materials, Energy, and Utilities. Materials and Energy delivered negative returns. As of June 30, 2013, the Fund had approximately 97% of its net assets invested in foreign companies, 2% in U.S. companies, and 1% in other assets and liabilities. The Fund’s Absolute Performance Consumer Discretionary companies were the most important contributor2 to the Fund’s absolute performance over the six-month period. Ctrip.com3, Compagnie Financiere Richemont, and Vipshop Holdings were among the most important contributors to performance. Information Technology companies were the second most important contributor to the Fund’s absolute performance. NetEase was among the most important contributors to performance. Health Care companies were also important contributors to the Fund’s absolute performance. Roche Holding, Sinovac Biotech, and Essilor were among the most important contributors to performance. Sinopharm and Diagnosticos da America were among the most important detractors from performance. Financial companies were the most important detractor from the Fund’s absolute performance. China Merchants Bank, China CITIC Bank, and Hang Lung were among the most important detractors from performance. The Fund no longer owns China CITIC Bank. Material companies were the second most important detractor from the Fund’s absolute performance. Rio Tinto and BHP Billiton were among the most important detractors from performance. Greatview Aseptic Packaging was among the most important contributors to performance. Consumer Staple companies were also important detractors from the Fund’s absolute performance. Brasil Pharma was among the most important detractors from performance. Lindt & Spruengli was among the most important contributors to performance. The Fund’s Relative Performance Material companies were the most important contributor to the Fund’s performance relative to the Index over the six-month period. The Fund’s Material companies out-performed the corresponding sector within the Index and also benefited from having a lower average weighting in this weaker performing sector. Consumer Discretionary companies were the second most important contributor to the Fund’s relative performance. The Fund’s Consumer Discretionary companies out-performed the corresponding sector within the Index and also benefited from having a higher average weighting in this stronger performing sector. Information Technology companies were also important contributors to the Fund’s relative performance. The Fund’s Information Technology companies out-performed the corresponding sector within the Index. Financial companies were the most important detractor from the Fund’s relative performance. The Fund’s Financial companies under-performed the corresponding sector within the Index. Consumer Staple companies were the second most important detractor from the Fund’s relative performance. The Fund’s Consumer Staple companies under-performed the corresponding sector within the Index. Selected International Fund’s investment objective is capital growth. There can be no assurance that the Fund will achieve its objective. Selected International Fund’s principal risks are: stock market risk, manager risk, common stock risk, large-capitalization companies risk, mid- and small-capitalization companies risk, financial services risk, foreign country risk, emerging market risk, foreign currency risk, depositary receipts risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Morgan Stanley Capital International All Country World Index ex USA are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 5 SELECTED FUNDS Management’s Discussion of Fund Performance SELECTED INTERNATIONAL FUND, INC. – (CONTINUED) Comparison of a $10,000 investment in Selected International Fund Class S versus the Morgan Stanley Capital International All Country World Index ex USA (MSCI ACWI® ex USA) over 10 years for an investment made on June 30, 2003 Average Annual Total Return for periods ended June 30, 2013 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Class D’s Inception (May 3, 2004) Gross Expense Ratio Net Expense Ratio Class S 14.94% 0.18% 3.61% N/A 1.48% 1.48% Class D 15.77% 0.75% N/A 2.00% 0.85% 0.85% MSCI ACWI® ex USA 13.63% (0.80)% 8.62% 6.43% On May 1, 2011, the Fund changed its name from Selected Special Shares to Selected International Fund and changed its investment strategy from investing primarily in domestic equity securities to investing primarily in foreign equity securities.Performance prior to that date is unlikely to be relevant to future performance. The MSCI ACWI® ex USA is a free float-adjusted market capitalization weighted index designed to measure the equity market performance of developed and emerging markets, excluding the United States. The Index includes reinvestment of dividends, net of foreign withholding taxes.Investments cannot be made directly in the Index. The performance data for Selected International Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Selected Funds Investor Services at 1-800-243-1575. 6 SELECTED FUNDS Fund Overview SELECTED AMERICAN SHARES, INC. June 30, 2013 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 06/30/13 Net Assets) (% of 06/30/13 Long-Term Portfolio) Fund S&P 500® Common Stock (U.S.) 82.38% Diversified Financials 19.08% 7.09% Common Stock (Foreign) 14.08% Insurance 12.87% 4.40% Corporate Bonds (Foreign) 0.03% Information Technology 10.56% 17.79% Short-Term Investments 3.33% Food & Staples Retailing 10.11% 2.38% Other Assets & Liabilities 0.18% Energy 7.69% 10.53% 100.00% Health Care 6.14% 12.72% Materials 5.97% 3.27% Banks 5.88% 3.01% Retailing 5.59% 4.40% Food, Beverage & Tobacco 5.17% 5.77% Media 3.43% 3.68% Transportation 2.60% 1.75% Capital Goods 1.68% 7.76% Real Estate 1.06% 2.16% Commercial & Professional Services 0.87% 0.65% Automobiles & Components 0.68% 1.06% Other 0.62% 11.58% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 06/30/13 Net Assets) American Express Co. Consumer Finance 6.19% Wells Fargo & Co. Commercial Banks 5.67% CVS Caremark Corp. Food & Staples Retailing 5.63% Google Inc., Class A Software & Services 5.12% Bank of New York Mellon Corp. Capital Markets 4.77% Berkshire Hathaway Inc., Class A Property & Casualty Insurance 4.37% Costco Wholesale Corp. Food & Staples Retailing 4.01% Bed Bath & Beyond Inc. Retailing 3.17% EOG Resources, Inc. Energy 2.62% UnitedHealth Group Inc. Health Care Equipment & Services 2.30% 7 SELECTED FUNDS Fund Overview SELECTED INTERNATIONAL FUND, INC. June 30, 2013 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 06/30/13 Net Assets) (% of 06/30/13 Stock Holdings) MSCI ACWI® Fund EX USA Common Stock (Foreign) 96.75% Health Care 15.39% 7.98% Common Stock (U.S.) 2.18% Capital Goods 12.82% 7.57% Short-Term Investments 0.62% Food, Beverage & Tobacco 11.26% 7.08% Other Assets & Liabilities 0.45% Transportation 7.60% 2.38% 100.00% Materials 7.43% 8.63% Consumer Durables & Apparel 7.42% 2.02% Information Technology 6.57% 6.44% Retailing 5.48% 1.41% Real Estate 4.35% 3.34% Diversified Financials 4.12% 3.10% Energy 3.76% 9.32% Telecommunication Services 3.55% 5.62% Food & Staples Retailing 2.47% 2.30% Media 2.44% 1.41% Commercial & Professional Services 2.21% 0.90% Banks 2.10% 15.18% Insurance 1.03% 4.81% Other – 10.51% 100.00% 100.00% Country Diversification Top 10 Long-Term Holdings (% of 06/30/13 Stock Holdings) (% of Fund’s 06/30/13 Net Assets) Switzerland 26.88% Compagnie Financiere Richemont S.A., Bearer Shares, Unit A 6.54% China 26.01% Schneider Electric S.A. 6.12% France 10.30% Heineken Holding N.V. 5.73% Netherlands 6.60% Kuehne & Nagel International AG 5.10% Mexico 5.99% Schindler Holding AG - Participation Certificate 4.46% Brazil 4.88% Hang Lung Group Ltd. 4.31% Hong Kong 4.35% Essilor International S.A. 4.07% Italy 3.76% Tenaris S.A., ADR 3.72% United Kingdom 2.92% America Movil SAB de C.V., Series L, ADR 3.51% Belgium 2.50% Ctrip.com International, Ltd., ADR 3.44% Canada 2.38% United States 2.21% Germany 1.22% 100.00% 8 SELECTED FUNDS Fund Overview SELECTED CAPITAL PRESERVATION TRUST - SELECTED DAILY GOVERNMENT FUND June 30, 2013 (Unaudited) Portfolio Composition Maturity Diversification (% of Fund’s 06/30/13 Net Assets) (% of 06/30/13 Portfolio Holdings) Repurchase Agreements 36.74% 0-30 Days 67.90% Federal Home Loan Bank 26.43% 31-90 Days 14.86% Federal Farm Credit Bank 16.95% 91-180 Days 8.38% Freddie Mac 14.50% 181-397 Days 8.86% Other Agencies 2.20% 100.00% Private Export Funding 2.07% Fannie Mae 0.95% Other Assets & Liabilities 0.16% 100.00% The maturity dates of floating rate securities used in the Maturity Diversification table are considered to be the effective maturities, based on the reset dates of the securities’ variable rates.See the Fund’s Schedule of Investments for a listing of the floating rate securities. 9 SELECTED FUNDS Expense Example (Unaudited) Example As a shareholder of each Fund, you incur ongoing costs, including advisory and administrative fees, distribution and/or service (12b-1) fees, and other Fund expenses. As a shareholder of Selected International Fund, you may also incur transaction costs, which consist of redemption fees, if any.The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for each class is for the six-month period ended June 30, 2013. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses.You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example. This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Selected Funds. If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example. This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Selected Funds.If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your cost would have been higher. 10 SELECTED FUNDS Expense Example (Unaudited) – (Continued) Beginning Ending Expenses Paid Account Value Account Value During Period* (01/01/13) (06/30/13) (01/01/13-06/30/13) Selected American Shares Class S (annualized expense ratio 0.95%**) Actual Hypothetical Class D (annualized expense ratio 0.61%**) Actual Hypothetical Selected International Fund Class S (annualized expense ratio 1.48%**) Actual Hypothetical Class D (annualized expense ratio 0.85%**) Actual Hypothetical Selected Daily Government Fund Class S (annualized expense ratio 0.02%**) Actual Hypothetical Class D (annualized expense ratio 0.02%**) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. *Expenses are equal to each Class’s annualized operating expense ratio, multiplied by the average account valueover the period, multiplied by 181/365 (to reflect the one-half year period). **The expense ratios reflect the impact, if any, of certain reimbursements and/or waivers from the Adviser and/or Distributor. 11 SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. June 30, 2013 (Unaudited) Shares Value (Note 1) COMMON STOCK – (96.46%) CONSUMER DISCRETIONARY – (9.80%) Automobiles & Components – (0.65%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.44%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) Hunter Douglas N.V.(Netherlands) Media – (3.31%) Grupo Televisa S.A.B., ADR(Mexico) Liberty Global PLC, Series C* Walt Disney Co. Retailing – (5.40%) Bed Bath & Beyond Inc.* CarMax, Inc.* Liberty Interactive Corp., Series A* Liberty Ventures, Series A* Netflix Inc.* Tiffany & Co. Total Consumer Discretionary CONSUMER STAPLES – (14.74%) Food & Staples Retailing – (9.75%) Costco Wholesale Corp. CVS Caremark Corp. Sysco Corp. Food, Beverage & Tobacco – (4.99%) Coca-Cola Co. Diageo PLC(United Kingdom) Heineken Holding N.V.(Netherlands) Nestle S.A.(Switzerland) Philip Morris International Inc. Total Consumer Staples ENERGY – (7.42%) Canadian Natural Resources Ltd.(Canada) Devon Energy Corp. EOG Resources, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Transocean Ltd. Total Energy FINANCIALS – (37.52%) Banks – (5.67%) Commercial Banks – (5.67%) Wells Fargo & Co. 12 SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. - (CONTINUED) June 30, 2013 (Unaudited) Shares Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (18.41%) Capital Markets – (10.24%) Ameriprise Financial, Inc. $ Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (6.19%) American Express Co. Diversified Financial Services – (1.98%) CME Group Inc. JPMorgan Chase & Co. Visa Inc., Class A Insurance – (12.42%) Multi-line Insurance – (2.87%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(a) Loews Corp. Property & Casualty Insurance – (7.60%) ACE Ltd. Berkshire Hathaway Inc., Class A* Markel Corp.* Progressive Corp. Reinsurance – (1.95%) Alleghany Corp.* Everest Re Group, Ltd. Real Estate – (1.02%) Brookfield Property Partners L.P. Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (5.93%) Health Care Equipment & Services – (5.52%) Express Scripts Holding Co.* Laboratory Corp. of America Holdings* UnitedHealth Group Inc. Pharmaceuticals, Biotechnology & Life Sciences – (0.41%) Agilent Technologies, Inc. Total Health Care 13 SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. - (CONTINUED) June 30, 2013 (Unaudited) Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) INDUSTRIALS – (4.97%) Capital Goods – (1.62%) Emerson Electric Co. $ PACCAR Inc. Schneider Electric S.A.(France) Commercial & Professional Services – (0.84%) Iron Mountain Inc. Transportation – (2.51%) China Merchants Holdings International Co., Ltd.(China) Kuehne & Nagel International AG(Switzerland) Total Industrials INFORMATION TECHNOLOGY – (10.19%) Semiconductors & Semiconductor Equipment – (1.95%) Intel Corp. Texas Instruments Inc. Software & Services – (7.88%) Activision Blizzard, Inc. Google Inc., Class A* International Business Machines Corp. Microsoft Corp. Oracle Corp. Technology Hardware & Equipment – (0.36%) Hewlett-Packard Co. Total Information Technology MATERIALS – (5.73%) Air Products and Chemicals, Inc. Ecolab Inc. Emerald Plantation Holdings Ltd.(China)* Martin Marietta Materials, Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Total Materials TELECOMMUNICATION SERVICES – (0.16%) America Movil S.A.B. de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $2,869,348,666) CORPORATE BONDS – (0.03%) MATERIALS – (0.03%) Emerald Plantation Holdings Ltd., Sr. Notes, 6.00%/8.00%, 01/30/20(China)(b) $ TOTAL CORPORATE BONDS – (Identified cost $10,755,496) 14 SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. - (CONTINUED) June 30, 2013 (Unaudited) Principal Value (Note 1) SHORT-TERM INVESTMENTS – (3.33%) CERTIFICATES OF DEPOSIT – (1.82%) Mizuho Corporate Bank Ltd., 0.12%, 07/01/13 $ $ Mizuho Corporate Bank Ltd., 0.12%, 07/02/13 Mizuho Corporate Bank Ltd., 0.12%, 07/03/13 Mizuho Corporate Bank Ltd., 0.12%, 07/05/13 Total Certificates of Deposit COMMERCIAL PAPER – (0.23%) Prudential Financial Inc., 0.17%, 07/03/13 Prudential Funding LLC, 0.09%, 07/01/13 Total Commercial Paper REPURCHASE AGREEMENTS – (1.28%) Goldman, Sachs & Co. Joint Repurchase Agreement, 0.12%, 07/01/13, dated 06/28/13, repurchase value of $8,208,082 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.778%- 3.50%, 04/01/32-02/01/42, total market value $8,372,160) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.14%, 07/01/13, dated 06/28/13, repurchase value of $62,860,733 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-5.00%, 08/20/40-05/15/43, total market value $64,117,200) Total Repurchase Agreements TOTAL SHORT-TERM INVESTMENTS – (Identified cost $184,567,939) Total Investments – (99.82%) – (Identified cost $3,064,672,101) – (c) Other Assets Less Liabilities – (0.18%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $12,394,910 or 0.22% of the Fund's net assets as of June 30, 2013. (b) Represents a PIK Toggle Note: PIK (Pay-In-Kind) toggle notes pay interest in cash at one rate or, at the company’s option, pay interest in additional PIK toggle notes. The interest paid in additional notes is set at a higher rate than the cash interest rate. (c) Aggregate cost for federal income tax purposes is $3,064,675,567. At June 30, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 15 SELECTED FUNDS Schedule of Investments SELECTED INTERNATIONAL FUND, INC. June 30, 2013 (Unaudited) Shares Value (Note 1) COMMON STOCK – (98.93%) CONSUMER DISCRETIONARY – (15.17%) Consumer Durables & Apparel – (7.34%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) $ Hunter Douglas N.V.(Netherlands) Media – (2.41%) Grupo Televisa S.A.B., ADR(Mexico) Retailing – (5.42%) Ctrip.com International, Ltd., ADR(China)* Vipshop Holdings Ltd., ADS(China)* Total Consumer Discretionary CONSUMER STAPLES – (13.58%) Food & Staples Retailing – (2.44%) Brasil Pharma S.A.(Brazil)* Food, Beverage & Tobacco – (11.14%) Heineken Holding N.V.(Netherlands) Lindt & Spruengli AG - Participation Certificate(Switzerland) Nestle S.A.(Switzerland) Total Consumer Staples ENERGY – (3.72%) Tenaris S.A., ADR(Italy) Total Energy FINANCIALS – (11.49%) Banks – (2.08%) Commercial Banks – (2.08%) China Merchants Bank Co., Ltd. - H(China) Diversified Financials – (4.08%) Capital Markets – (0.84%) CETIP S.A. - Mercados Organizados(Brazil) Diversified Financial Services – (3.24%) Groupe Bruxelles Lambert S.A.(Belgium) Pargesa Holding S.A., Bearer Shares(Switzerland) RHJ International(Belgium)* Insurance – (1.02%) Multi-line Insurance – (1.02%) Fairfax Financial Holdings Ltd.(Canada) Real Estate – (4.31%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (15.22%) Health Care Equipment & Services – (8.68%) Diagnosticos da America S.A.(Brazil) Essilor International S.A.(France) Shandong Weigao Group Medical Polymer Co. Ltd. - H(China) 16 SELECTED FUNDS Schedule of Investments SELECTED INTERNATIONAL FUND, INC. - (CONTINUED) June 30, 2013 (Unaudited) Shares Value (Note 1) COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Health Care Equipment & Services – (Continued) Sinopharm Group Co. - H(China) $ Pharmaceuticals, Biotechnology & Life Sciences – (6.54%) Roche Holding AG - Genusschein(Switzerland) Sinovac Biotech Ltd.(China)* Total Health Care INDUSTRIALS – (22.39%) Capital Goods – (12.69%) ABB Ltd., ADR(Switzerland) Brenntag AG(Germany) Schindler Holding AG - Participation Certificate(Switzerland) Schneider Electric S.A.(France) Commercial & Professional Services – (2.18%) Nielsen Holdings N.V. Transportation – (7.52%) China Merchants Holdings International Co., Ltd.(China) Kuehne & Nagel International AG(Switzerland) Total Industrials INFORMATION TECHNOLOGY – (6.50%) Software & Services – (6.50%) NetEase, Inc., ADR(China) SINA Corp.(China)* SouFun Holdings Ltd., Class A, ADR(China) Youku Tudou Inc., ADR(China)* Total Information Technology MATERIALS – (7.35%) BHP Billiton PLC(United Kingdom) Greatview Aseptic Packaging Co., Ltd.(China) Potash Corp. of Saskatchewan Inc.(Canada) Rio Tinto PLC(United Kingdom) Total Materials TELECOMMUNICATION SERVICES – (3.51%) America Movil S.A.B. de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $63,771,333) 17 SELECTED FUNDS Schedule of Investments SELECTED INTERNATIONAL FUND, INC. - (CONTINUED) June 30, 2013 (Unaudited) Principal Value (Note 1) SHORT-TERM INVESTMENTS – (0.62%) Goldman, Sachs & Co. Joint Repurchase Agreement, 0.12%, 07/01/13, dated 06/28/13, repurchase value of $47,000 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.778%- 3.50%, 04/01/32-02/01/42, total market value $47,940) $ $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.14%, 07/01/13, dated 06/28/13, repurchase value of $359,004 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-5.00%, 08/20/40-05/15/43, total market value $366,180) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $406,000) Total Investments – (99.55%) – (Identified cost $64,177,333) – (a) Other Assets Less Liabilities – (0.45%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $66,922,792. At June 30, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized depreciation $ See Notes to Financial Statements 18 SELECTED FUNDS Schedule of Investments SELECTED CAPITAL PRESERVATION TRUST – SELECTED DAILY GOVERNMENT FUND June 30, 2013 (Unaudited) Principal Value (Note 1) FANNIE MAE – (0.95%) 4.125%, 07/11/13 $ $ TOTAL FANNIE MAE – (Identified cost $230,253) FEDERAL FARM CREDIT BANK – (16.95%) 0.25%, 07/23/13 0.211%, 07/29/13(a) 0.3234%, 08/19/13(a) 3.875%, 10/07/13 5.05%, 11/25/13 0.1433%, 12/06/13(a) 0.0969%, 02/10/14(a) 2.625%, 04/17/14 TOTAL FEDERAL FARM CREDIT BANK – (Identified cost $4,120,974) FEDERAL HOME LOAN BANK – (26.43%) 5.00%, 07/16/13 0.221%, 07/22/13(a) 0.22%, 08/01/13(a) 0.14%, 08/22/13(a) 0.12%, 08/28/13 0.14%, 09/04/13(a) 0.14%, 09/06/13(a) 0.104%, 09/10/13(a) 4.375%, 09/13/13 4.50%, 09/16/13 3.625%, 10/18/13 0.15%, 11/15/13(a) 4.00%, 12/13/13 0.875%, 12/27/13 1.00%, 12/27/13 2.05%, 12/30/13 0.093%, 01/03/14(a) 0.144%, 04/01/14(a) TOTAL FEDERAL HOME LOAN BANK – (Identified cost $6,424,968) FREDDIE MAC – (14.50%) 4.50%, 07/15/13 0.1325%, 09/13/13(a) 0.15%, 09/24/13(b) 0.50%, 10/15/13 0.875%, 10/28/13 0.1643%, 11/04/13(a) 0.375%, 11/27/13 5.00%, 01/30/14 TOTAL FREDDIE MAC – (Identified cost $3,524,216) 19 SELECTED FUNDS Schedule of Investments SELECTED CAPITAL PRESERVATION TRUST – SELECTED DAILY GOVERNMENT FUND - (CONTINUED) June 30, 2013 (Unaudited) Principal Value (Note 1) OTHER AGENCIES – (2.20%) Tennessee Valley Authority, 4.75%, 08/01/13 $ $ TOTAL OTHER AGENCIES – (Identified cost $534,069) PRIVATE EXPORT FUNDING – (2.07%) Private Export Funding Corp., 4.974%, 08/15/13 TOTAL PRIVATE EXPORT FUNDING – (Identified cost $502,997) REPURCHASE AGREEMENTS – (36.74%) Goldman, Sachs & Co. Joint Repurchase Agreement, 0.12%, 07/01/13, dated 06/28/13, repurchase value of $1,031,010 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.778%- 3.50%, 04/01/32-02/01/42, total market value $1,051,620) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.14%, 07/01/13, dated 06/28/13, repurchase value of $7,899,092 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-5.00%, 08/20/40-05/15/43, total market value $8,056,980) TOTAL REPURCHASE AGREEMENTS – (Identified cost $8,930,000) Total Investments – (99.84%) – (Identified cost $24,267,477) – (c) Other Assets Less Liabilities – (0.16%) Net Assets – (100.00%) $ (a) The interest rates on floating rate securities, shown as of June 30, 2013, may change daily or less frequently and are based on indices of market interest rates. For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) Zero coupon bonds reflect the effective yield on the date of purchase. (c) Aggregate cost for federal income tax purposes is $24,267,477. See Notes to Financial Statements 20 SELECTED FUNDS Statements of Assets and Liabilities At June 30, 2013 (Unaudited) Selected American Shares Selected International Fund Selected Daily Government Fund ASSETS: Investments in securities at value* (see accompanying Schedules of Investments) $ $ $ Cash Cash - foreign currencies** – – Receivables: Capital stock sold Dividends and interest Investment securities sold – – Prepaid expenses Due from Adviser – – Total assets LIABILITIES: Payables: Capital stock redeemed Distributions payable – – 5 Investment securities purchased – – Accrued custodian fees Accrued legal fees Accrued investment advisory fees Accrued transfer agent fees Other accrued expenses Total liabilities NET ASSETS $ $ $ NET ASSETS CONSIST OF: Par value of shares of capital stock $ $ $ Additional paid-in capital Undistributed net investment income (loss) – Accumulated net realized gains (losses) from investments and foreign currency transactions – Net unrealized appreciation on investments and foreign currency transactions – Net Assets $ $ $ *Including: Cost of investments $ $ $ Cost and market value of repurchase agreements (if greater than 10% of net assets) – – **Cost of cash - foreign currencies – – 21 SELECTED FUNDS Statements of Assets and Liabilities – (Continued) At June 30, 2013 (Unaudited) Selected American Shares Selected International Fund Selected Daily Government Fund CLASS S SHARES: Net assets $ $ $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ $ $ CLASS D SHARES: Net assets $ $ $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ $ $ See Notes to Financial Statements 22 SELECTED FUNDS Statements of Operations For the six months ended June 30, 2013 (Unaudited) Selected American Shares Selected International Fund Selected Daily Government Fund INVESTMENT INCOME: Income: Dividends* $ $ $ – Interest Net securities lending fees – – Total income Expenses: Investment advisory fees (Note 3) Custodian fees Transfer agent fees: Class S Class D Audit fees Legal fees Reports to shareholders Directors’ fees and expenses Registration and filing fees Excise tax expense (Note 1) – – Miscellaneous Payments under distribution plan (Note 3): Class S Total expenses Reimbursement/waiver of expenses by Adviser/Distributor (Note 3) – – Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain (loss) from: Investment transactions – Foreign currency transactions – Net realized gain (loss) – Net increase in unrealized appreciation – Net realized and unrealized gain on investments and foreign currency transactions – Net increase in net assets resulting from operations $ $ $ *Net of foreign taxes withheld as follows $ $ $ – See Notes to Financial Statements 23 SELECTED FUNDS Statements of Changes in Net Assets For the six months ended June 30, 2013 (Unaudited) Selected American Shares Selected International Fund Selected Daily Government Fund OPERATIONS: Net investment income $ $ $ Net realized gain (loss) from investments and foreign currency transactions – Net increase in unrealized appreciation on investments and foreign currency transactions – Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class S – – Class D – – CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 4): Class S Class D Total increase (decrease) in net assets NET ASSETS: Beginning of period End of period* $ $ $ *Including undistributed net investment income (loss) of $ $ $ – See Notes to Financial Statements 24 SELECTED FUNDS Statements of Changes in Net Assets For the year ended December 31, 2012 Selected American Shares Selected International Fund Selected Daily Government Fund OPERATIONS: Net investment income $ $ $ Net realized gain (loss) from investments and foreign currency transactions – Net change in unrealized appreciation (depreciation) on investments and foreign currency transactions – Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class S Class D Realized gains from investment transactions: Class S – – Class D – – CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 4): Class S Class D Total increase (decrease) in net assets NET ASSETS: Beginning of year End of year* $ $ $ *Including undistributed (overdistributed) net investment income of $ $ $ – See Notes to Financial Statements 25 SELECTED FUNDS Notes to Financial Statements June 30, 2013 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Selected Funds (“Funds”) consist of Selected American Shares, Inc. (a Maryland corporation) (“Selected American Shares”), Selected International Fund, Inc. (a Maryland corporation) (“Selected International Fund”), and Selected Capital Preservation Trust (an Ohio corporation) (“Trust”). The Trust consists of Selected Daily Government Fund. The Funds and Trust are registered under the Investment Company Act of 1940 (“40 Act”), as amended, as diversified, open-end management investment companies. Selected American Shares’ investment objective is to achieve both capital growth and income. The Fund principally invests in common stocks issued by large companies with market capitalizations of at least $10 billion. Selected International Fund was formerly known as Selected Special Shares. Effective May 1, 2011, Selected International Fund modified its investment strategy to invest principally in common stocks issued by foreign companies, including companies in developed or emerging markets. The Fund may invest in large, medium, or small companies without regard to market capitalization and maintains its investment objective to achieve capital growth. Selected Daily Government Fund’s investment objective is to provide as high a level of current income as possible from the type of short-term investments in which it invests, consistent with prudent investment management, stability of principal, and maintenance of liquidity. Selected Daily Government Fund invests exclusively in U.S. Treasury securities, U.S. Government agency securities, U.S. Government agency mortgage securities (collectively “U.S. Government Securities”), and repurchase agreements collateralized by U.S. Government Securities. The Fund seeks to maintain liquidity and preserve capital by carefully monitoring the maturity of its investments. The Fund’s portfolio maintains a dollar-weighted average maturity of sixty days or less. An investment in any of the Funds, as with any mutual fund, includes risks that vary depending upon the Funds’ investment objectives and policies. There is no assurance that the investment objective of any fund will be achieved. Each Fund’s return and net asset value will fluctuate, although Selected Daily Government Fund seeks to maintain a net asset value of $1.00 per share. Class S and Class D shares are sold at net asset value.Income, expenses (other than those attributable to a specific class), and gains and losses are allocated daily to each class of shares based on the relative proportion of net assets represented by each class. Operating expenses directly attributable to a specific class are charged against the operations of that class. All classes have identical rights with respect to voting (exclusive of each class’ distribution arrangement), liquidation, and distributions. Selected International Fund assesses a 2% fee on the proceeds of Fund shares that are redeemed (either by selling or exchanging to another Selected Fund) within 30 days of their purchase. The fee, which is retained by the Fund, is accounted for as an addition to paid-in capital. The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements. Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are stated at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the last quoted bid price.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued.Fixed income securities with more than 60 days to maturity are generally valued using evaluated prices or matrix pricing methods determined by an independent pricing service which takes into consideration factors such as yield, maturity, liquidity, ratings, and traded prices in identical or similar securities. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued, but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Funds’ Pricing Committee and Board of Directors. The Pricing Committee considers all facts it deems relevant that are reasonably available, through either public information or information available to the Adviser’s portfolio management team, when determining the fair value of a security. 26 SELECTED FUNDS Notes to Financial Statements – (Continued) June 30, 2013 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Security Valuation - (Continued) To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices of comparable securities, and sale prices to the prior or current day prices and challenge those prices exceeding certain tolerance levels with the third-party pricing service or broker source. Fair value determinations are subject to review, approval, and ratification by the Funds’ Board of Directors at its next regularly scheduled meeting covering the calendar quarter in which the fair valuation was determined. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. For Selected Daily Government Fund, in compliance with Rule 2a-7 of the 40 Act, securities are valued at amortized cost, which approximates market value. The Funds’ valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Funds can obtain the fair value assigned to a security if they were to sell the security. Money market securities are valued using amortized cost, in accordance with rules under the 40 Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of June 30, 2013 in valuing each Fund’s investments carried at value: Investments in Securities at Value Selected Selected Selected Daily American International Government Shares Fund Fund Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer discretionary $ $ $ – Consumer staples – Energy – Financials – Health care – Industrials – Information technology – Materials – Telecommunication services – Total Level 1 $ $ $ – 27 SELECTED FUNDS Notes to Financial Statements – (Continued) June 30, 2013 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements - (Continued) Investments in Securities at Value Selected Selected Selected Daily American International Government Shares Fund Fund Valuation inputs - (Continued) Level 2 – Other Significant Observable Inputs: Equity securities: Materials $ $ – $ – Short-term debt securities issued by U.S. Treasuries and U.S. Government corporations and agencies – – Corporate debt securities – – Short-term securities Total Level 2 Level 3 – Significant Unobservable Inputs: – – – Total Investments $ $ $ Level 2 to Level 1 Transfers*: Consumer discretionary $ $ $ – Consumer staples – Financials – Health care – – Industrials – Materials – – Total $ $ $ – *Application of fair value procedures for securities traded on foreign exchanges triggered the transfers of investments between Level 1 and Level 2 of the fair value hierarchy during the six months ended June 30, 2013. Master Repurchase Agreements - The Funds, along with other affiliated funds, may transfer uninvested cash balances into one or more master repurchase agreement accounts. These balances are invested in one or more repurchase agreements, secured by U.S. Government securities. A custodian bank holds securities pledged as collateral for repurchase agreements until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Currency Translation - The market values of all assets and liabilities denominated in foreign currencies are recorded in the financial statements after translation to the U.S. Dollar based upon the mean between the bid and offered quotations of the currencies against U.S. Dollars on the date of valuation. The cost basis of such assets and liabilities is determined based upon historical exchange rates. Income and expenses are translated at average exchange rates in effect as accrued or incurred. Foreign Currency- The Funds may enter into forward purchases or sales of foreign currencies to hedge certain foreign currency denominated assets and liabilities against declines in market value relative to the U.S. Dollar. Forward currency contracts are marked-to-market daily and the change in market value is recorded by the Funds as an unrealized gain or loss. When the forward currency contract is closed, the Funds record a realized gain or loss equal to the difference between the value of the forward currency contract at the time it was opened and value at the time it was closed. Investments in forward currency contracts may expose the Funds to risks resulting from unanticipated movements in foreign currency exchange rates or failure of the counter-party to the agreement to perform in accordance with the terms of the contract. 28 SELECTED FUNDS Notes to Financial Statements – (Continued) June 30, 2013 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Foreign Currency-(Continued) Reported net realized foreign exchange gains or losses arise from the sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books, and the U.S. Dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities at fiscal year end, resulting from changes in the exchange rate. The Funds include foreign currency gains and losses realized on the sales of investments together with market gains and losses on such investments in the Statements of Operations. Federal Income Taxes- It is each Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income, including any net realized gains on investments not offset by loss carryovers, to shareholders. Therefore, no provision for federal income tax is required. Selected Daily Government Fund incurred a 2012 federal excise tax liability of $804 during the six months ended June 30, 2013. The Adviser has analyzed the Funds’ tax positions taken on federal and state income tax returns for all open tax years and has concluded that as of June 30, 2013, no provision for income tax is required in the Funds’ financial statements related to these tax positions. The Funds’ federal and state (Arizona) income and federal excise tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state department of revenue. The earliest tax year that remains subject to examination by these jurisdictions is 2009. Capital losses will be carried forward to future years if not offset by gains. At December 31, 2012, Selected International Fund had available for federal income tax purposes unused capital loss carryforwards as follows: Capital Loss Carryforwards (No expiration) Short-term $ Long-term Total $ Securities Transactions and Related Investment Income- Securities transactions are accounted for on the trade date (date the order to buy or sell is executed) with realized gain or loss on the sale of securities being determined based upon identified cost. Dividend income is recorded on the ex-dividend date. Interest income, which includes accretion of discount and amortization of premium, is accrued as earned. Dividends and Distributions to Shareholders -Dividends and distributions to shareholders are recorded on the ex-dividend date.Net investment income (loss), net realized gains (losses), and net unrealized appreciation (depreciation) on investments may differ for financial statement and tax purposes primarily due to differing treatments of wash sales, foreign currency transactions, and passive foreign investment company shares.The character of dividends and distributions made during the fiscal year from net investment income and net realized securities gains may differ from their ultimate characterization for federal income tax purposes.Also, due to the timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which income or realized gain was recorded by the Funds.The Funds adjust certain components of capital to reflect permanent differences between financial statement amounts and net income and realized gains/losses determined in accordance with income tax rules. Indemnification - Under the Funds’ organizational documents, their officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, some of the Funds’ contracts with their service providers contain general indemnification clauses. The Funds’ maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Funds cannot be determined and the Funds have no historical basis for predicting the likelihood of any such claims. Use of Estimates in Financial Statements- In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of income and expenses during the reporting period. Actual results may differ from these estimates. 29 SELECTED FUNDS Notes to Financial Statements – (Continued) June 30, 2013 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Directors/Trustees Fees and Expenses - The Funds set up a Rabbi Trust to provide for the deferred compensation plan for Independent Directors/Trustees that enables them to elect to defer receipt of all or a portion of annual fees they are entitled to receive. The value of an eligible Director’s/Trustee’s account is based upon years of service and fees paid to each Director/Trustee during the years of service. The amount paid to the Director/Trustee by the Trust under the plan will be determined based upon the performance of the Selected Funds in which the amounts are invested. NOTE 2 - PURCHASES AND SALES OF SECURITIES The cost of purchases and proceeds from sales of investment securities (excluding short-term securities) during the six months ended June 30, 2013 were as follows: Selected American Shares Selected International Fund Cost of purchases $ $ Proceeds from sales NOTE 3 - FEES AND OTHER TRANSACTIONS WITH AFFILIATES Davis Selected Advisers-NY, Inc. (“DSA-NY”), a wholly-owned subsidiary of the Adviser, acts as sub-adviser to the Funds.DSA-NY performs research and portfolio management services for the Funds under a Sub-Advisory Agreement with the Adviser.The Funds pay no fees directly to DSA-NY. Certain Directors/Trustees and Officers of the Funds are also Directors/Trustees and Officers of the general partner of the Adviser. Investment Advisory Fees and Reimbursement of Expenses -Advisory fees are paid monthly to the Adviser.The annual rate for Selected American Shares is 0.55% of the average net assets for the first $3 billion, 0.54% on the next $1 billion, 0.53% on the next $1 billion, 0.52% on the next $1 billion, 0.51% on the next $1 billion, 0.50% on the next $3 billion, and 0.485% of the average net assets in excess of $10 billion. Advisory fees paid during the six months ended June 30, 2013 approximated 0.54% of average net assets for Selected American Shares. The fixed annual rate for Selected International Fund is 0.55% of the average net assets. The fixed annual rate for Selected Daily Government Fund is 0.30% of the average net assets. The Adviser is contractually committed to waive fees and/or reimburse Selected Daily Government Fund’s expenses so that net investment income will not be less than zero until May 1, 2014.During the six months ended June 30, 2013, such reimbursements amounted to $20,209 and $78,964 for Class S and Class D shares, respectively. The Adviser may recapture from the assets of Selected Daily Government Fund any of the operating expenses it has reimbursed (but not any of the advisory fees which it has waived) until the end of the third calendar year after the end of the calendar year in which such reimbursement occurs. Any potential recovery is limited to an amount such that (i) Selected Daily Government Fund’s net investment income will not be less than zero for any class of shares; and (ii) may not exceed 0.30 percent of net assets (thirty basis points) in any calendar year. This recapture could negatively affect the Fund’s future yield. As of June 30, 2013, the following amounts are eligible for recapture: Expiring 12/31/2015 $ 12/31/2016 Total $ During the six months ended June 30, 2013, the Adviser has not recaptured any previously reimbursed amounts. Effective August 1, 2013, the Adviser is contractually committed to waive fees and/or reimburse Selected International Fund’s expenses to the extent necessary to cap total annual Fund operating expenses at 1.30% for Class S shares. Transfer Agent and Accounting Fees -Boston Financial Data Services, Inc. (“BFDS”) is the Funds’ primary transfer agent.The Adviser is also paid for certain transfer agent services. The fee paid to the Adviser during the six months ended June 30, 2013 was $95,345, $6,749, and $2,256 for Selected American Shares, Selected International Fund, and Selected Daily Government Fund, respectively. State Street Bank and Trust Company (“State Street Bank”) is the Funds’ primary accounting provider. Fees for such services are included in the custodian fees as State Street Bank also serves as the Funds’ custodian. 30 SELECTED FUNDS Notes to Financial Statements – (Continued) June 30, 2013 (Unaudited) NOTE 3 - FEES AND OTHER TRANSACTIONS WITH AFFILIATES – (CONTINUED) Distribution Service Fees and Waivers of Expenses - For services under the distribution agreement, the Funds’ Class S shares pay an annual fee of 0.25% of average daily net assets. During the six months ended June 30, 2013, Selected American Shares, Selected International Fund, and Selected Daily Government Fund incurred distribution services fees totaling $2,516,156, $12,771, and $3,959, respectively. Davis Distributors, LLC, the Funds’ Distributor, entered into an agreement with Selected Daily Government Fund to temporarily eliminate the 0.25% distribution fee on Class S shares until December 31, 2013. During the six months ended June 30, 2013, such fee elimination amounted to $3,959. There are no distribution service fees for the Funds’ Class D shares. NOTE 4 - CAPITAL STOCK At June 30, 2013, there were 600 million shares of capital stock of Selected American Shares ($1.25 par value per share) authorized, 50 million shares of capital stock of Selected International Fund ($0.25 par value per share), and unlimited shares of capital stock of Selected Capital Preservation Trust ($0.10 par value per share). Transactions in capital stock were as follows: Class S Six months ended June 30, 2013 (Unaudited) Selected American Shares Selected International Fund Selected Daily Government Fund Shares sold Shares issued in reinvestment of distributions – – Shares redeemed Net increase (decrease) Proceeds from shares sold $ $ $ Proceeds from shares issued in reinvestment of distributions – – Cost of shares redeemed* Net increase (decrease) $ $ $ * Net of redemption fees as follows NA $ 7 NA Class S Year ended December 31, 2012 Selected American Shares Selected International Fund Selected Daily Government Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net decrease Proceeds from shares sold $ $ $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed* Net decrease $ $ $ * Net of redemption fees as follows NA $ 32 NA 31 SELECTED FUNDS Notes to Financial Statements – (Continued) June 30, 2013 (Unaudited) NOTE 4 - CAPITAL STOCK – (CONTINUED) Class D Six months ended June 30, 2013 (Unaudited) Selected American Shares Selected International Fund Selected Daily Government Fund Shares sold Shares issued in reinvestment of distributions – – Shares redeemed Net decrease Proceeds from shares sold $ $ $ Proceeds from shares issued in reinvestment of distributions – – Cost of shares redeemed Net decrease $ $ $ Class D Year ended December 31, 2012 Selected American Shares Selected International Fund Selected Daily Government Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net increase (decrease) Proceeds from shares sold $ $ $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed* Net increase (decrease) $ $ $ * Net of redemption fees as follows NA $ 20 NA NOTE 5 - BANK BORROWINGS Each Fund may borrow up to 5% of its assets from a bank to purchase portfolio securities, or for temporary and emergency purposes. The purchase of securities with borrowed funds creates leverage in the Fund. Each Fund has entered into an agreement, which enables it to participate with certain other funds managed by the Adviser in an unsecured line of credit with a bank, which permits borrowings up to $50 million, collectively. Interest is charged based on its borrowings, at a rate equal to the higher of the Federal Funds Rate or the Overnight Libor Rate, plus 1.25%. The Funds had no borrowings during the six months ended June 30, 2013. NOTE 6 - SECURITIES LOANED Selected American Shares has entered into a securities lending arrangement with State Street Bank. Under the terms of the agreement, the Fund receives fee income from lending transactions; in exchange for such fees, State Street Bank is authorized to loan securities on behalf of the Fund, against receipt of collateral at least equal to the value of the securities loaned. As of June 30, 2013, the Fund did not have any securities on loan. The Fund bears the risk of any deficiency in the amount of the collateral available for return to a borrower due to a loss in an approved investment. 32 SELECTED FUNDS The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Selected American Shares Class S: Six months ended June 30, 2013d $0.17e Year ended December 31, 2012 $0.54e Year ended December 31, 2011 $0.34e Year ended December 31, 2010 $0.30e Year ended December 31, 2009 $0.27e Year ended December 31, 2008 $0.34e Selected American Shares Class D: Six months ended June 30, 2013d $0.24e Year ended December 31, 2012 $0.70e Year ended December 31, 2011 $0.47e Year ended December 31, 2010 $0.43e Year ended December 31, 2009 $0.36e Year ended December 31, 2008 $0.48e Selected International Fund Class S: Six months ended June 30, 2013d $0.07e Year ended December 31, 2012 $0.03e Year ended December 31, 2011 $0.03e Year ended December 31, 2010 $0.09e Year ended December 31, 2009 $0.03e Year ended December 31, 2008 $0.04e Selected International Fund Class D: Six months ended June 30, 2013d $0.10e Year ended December 31, 2012 $0.09e Year ended December 31, 2011 $0.08e Year ended December 31, 2010 $0.14e Year ended December 31, 2009 $0.07e Year ended December 31, 2008 $0.08e 33 Financial Highlights Dividends and Distributions Ratios to Average Net
